


116 HR 1924 IH: Vet Center Childcare Parity Act
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1924
IN THE HOUSE OF REPRESENTATIVES

March 27, 2019
Mrs. Lee of Nevada (for herself and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To direct the Secretary of Veterans Affairs to provide child care to veterans at Vet Centers in the same manner as the Secretary provides child care to veterans at other Department of Veterans Affairs facilities.

 
1.Short titleThis Act may be cited as the Vet Center Childcare Parity Act.  2.Department of Veterans Affairs provision of child care at Vet CentersIf the Secretary of Veterans Affairs provides child care to veterans, the Secretary shall provide child care to veterans at Vet Centers in the same manner as the Secretary provides child care to veterans at other Department of Veterans Affairs facilities.  

